Citation Nr: 0526575	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  02-13 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than August 14, 
1998 for grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent 
for arthritis of the cervical spine, status post C3-C4, C4-
C5, C5-C6 laminectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and wife




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1951 to November 
1971.

This appeal stems from a February 2001 rating decision issued 
in April 2001 by the Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO), which granted 
service connection for PTSD and assigned a 100 percent 
rating, effective August 14, 1998.  The veteran disagreed 
with the effective date assigned for the award of service 
connection; and the instant appeal ensued.

In December 2003, the Board of Veterans' Appeals (Board) 
remanded the case for notice and readjudication consistent 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005).

The issue of a higher initial rating for arthritis of the 
cervical spine is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's award of disability compensation for PTSD is 
based on an original claim for service connection for PTSD 
filed on August 14, 1998.




CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
August 14, 1998, for grant of service connection for PTSD 
have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the VCAA was enacted and became 
effective.  This law describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  VA also 
revised the regulations effective November 9, 2000.  See 66 
Fed. Reg. at 45,620-32 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board also observes that the VA General Counsel has held 
that the notice and duty to assist provisions of the VCAA are 
not applicable to a claim, where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOPGCPREC 5-2004.  Here, the 
present claim is governed by VAOPGCPREC 5-2004, as there is 
no possibility that any evidence could be obtained that would 
be relevant to the legal question involved.  In other words, 
there is no evidence that could be obtained that would have 
any effect on the outcome of this claim.

There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
a grant of service connection as the effective date can be no 
earlier than the date of receipt of the claim.  As discussed 
more fully below, the effective date of an evaluation and an 
award of compensation based on an original, or reopened, 
claim "will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. § 
3.400 (2004).  Therefore, even if evidence did exist pre-
dating the claim that showed service connection was warranted 
for the claimed condition, it is legally impossible to get an 
effective date any earlier than the date the claim was 
ultimately received, when the claim is filed more than one 
year after service discharge.

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable AOJ decision on a claim for VA 
benefits.  In the present case, the 2001 AOJ decision that is 
the basis of the appeal was already decided prior to 
promulgation of the regulations implementing the provisions 
of the VCAA.  The Court acknowledged in Pelegrini that where, 
as here, the section 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  In compliance with the 
December 2003 Board remand, VA remedied this defect with a 
letters issued in February and July 2004 and January 2005, 
which read together provide all of the notice elements 
required by statute and regulation.  In the January 2005 VCAA 
letter, VA notified that veteran of what was needed to 
establish entitlement to an earlier effective date and asked 
him to provide evidence to prove his entitlement to an 
earlier effective date, told him what VA had done and what he 
should do, and advised him that it was his responsibility to 
make sure that VA received all requested records that are not 
in the possession of a Federal department or agency.  In 
March 2005, the veteran responded that all evidence had 
already been submitted or was located in the VA Health Care 
Network.  In June 2005, VA readjudicated the issue and issued 
a supplemental statement of the case.  Given the foregoing, 
the Board finds that VA has substantially complied with the 
Board's December 2003 remand with regard to the issue 
discussed in this decision.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

Moreover, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notices were provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notices provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Mayfield, 19 Vet. App. at 
123-29 (2005).  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2004) 
(harmless error).  

Analysis

The veteran asserts that he should be compensated for PTSD 
from the day he separated from active service, because PTSD 
has disabled him since then.

The law governing the effective date of awards of disability 
compensation "based on an original claim [or on] a claim 
reopened after final adjudication . . . shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefore."  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400, 
(b)(2)(i), (q)(ii), (r) (2004).  None of the exceptions to 
this rule apply in this case.

The veteran filed a claim for service connection for 
"nerves" in May 1996.  In January 1997, VA denied the claim 
(with a diagnosis of anxiety) as not well grounded and 
notified the veteran of the denial and of his appellate 
rights by letter dated February 6, 1997.  On February 26, 
1997, VA received an unambiguous disagreement with the denial 
of another benefit adjudicated in the January 1997 rating 
decision of which VA also notified him in the February 6, 
1997, letter.  The veteran did not disagree with the rating 
decision on his claim for "nerves" within one year 
following the notice of the decision, as a result that 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 3.160(d), 20.1103 (2004).

There is no factual dispute in this case.  The time of onset 
of PTSD is not at issue.  The veteran clearly and 
unambiguously filed a claim for service connection for PTSD 
on August 14, 1998, stating, "Request that I be granted 
service connection for PTSD."  He does not assert that any 
earlier document of record was a claim for service connection 
for PTSD.  Moreover, there is no document of record prior to 
that date that can reasonably be construed as a claim for 
service connection for PTSD.  Since the veteran's original 
claim for service connection for PTSD was filed more than a 
year after his separation from service, the law compels an 
effective date for service connection of August 14, 1998.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400, (b)(ii).

The Court has concluded that a claim based on a diagnosis of 
a new disorder is a new claim.  See Ephraim v. Brown, 82 F.3d 
399, 402 (Fed. Cir. 1996).  Thus, his August 1998 filing was 
an original claim for service connection for PTSD.  Even if 
the August 14, 1998, claim for service connection for PTSD 
were construed as an attempt to reopen with greater 
specificity a previously denied claim for service connection 
for "nerves," i.e., an unspecified psychiatric disorder, 
the effective date would not change.  For a claim based on 
new and material evidence, or as any other sort of reopened 
claim, the effective date must be the date of receipt of the 
application for the benefit, that is, August 14, 1998.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r) (2004).

The Board is cognizant of the veteran's argument that an 
earlier effective is warranted because he believes that his 
psychiatric symptoms date back to service.  However, the 
Board is constrained from assigning an earlier effective date 
absent regulatory provisions authorizing such.  No such 
provisions exist which, upon application to the facts in this 
case, would result in assignment of an effective date prior 
to August 14, 1998.  As a result, the Board finds that the 
grant of service connection for PTSD from August 14, 1998 is 
proper, as the criteria for assignment of an earlier 
effective date have not been met.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.


ORDER

An effective date for grant of service connection for PTSD 
earlier than August 14, 1998, is denied.


REMAND

On February 26, 1997, the veteran filed a notice of 
disagreement (NOD) with the initial 20 percent rating for 
arthritis of the cervical spine, assigned in a January 1997 
rating decision.  Although the veteran filed a timely NOD 
with regard to the initial rating assigned in 1997, the 
record does not contain a separate SOC discussing this issue.  
Where the Board finds an NOD has been submitted to a matter 
that has not been addressed in an SOC, the issue should be 
remanded to the RO for appropriate action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Nothing that has transpired 
in the subsequent procedural history abrogates the veteran's 
right to an SOC.

Additionally, because of the date of the rating decision and 
the NOD at issue, VA has taken no action to comply with its 
obligations under the VCAA.  On remand, this must be done.

Accordingly, the case is REMANDED for the following:

1.  The VA must review the entire file 
and ensure for the increased rating issue 
on appeal that all notification and 
development necessary to comply with 38 
U.S.C.A.§ 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2004)), as well as VAOPGCPREC 7-
2004, is fully satisfied.  In particular, 
VA must inform the claimant (1) of any 
information and evidence not of record 
that is necessary to substantiate his 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide, and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal. 

2.  The VA should issue the veteran a 
statement of the case as to the issue of 
entitlement to an initial rating in 
excess of 20 percent for arthritis of the 
cervical spine.  NOTE: the decision on 
this claim may not be announced in a 
supplemental statement of the case.  
38 C.F.R. § 19.31(a) (2004).  The veteran 
should be apprised of his right to submit 
a substantive appeal and to have his 
claim reviewed by the Board.  The VA 
should allow the veteran and his 
representative, if any, the requisite 
period of time for a response.

The purpose of this remand is to comply with due process of 
law.  No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	M. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


